
	
		I
		112th CONGRESS
		2d Session
		H. R. 6085
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2012
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend section 40 of the Revised Statutes of the United
		  States to clarify that for purposes of determining whether a Member of the
		  House of Representatives is subject to a deduction in pay by reason of absence
		  from the House on a day, the Member shall be considered to be absent if the
		  Member misses any vote held in the House on that day, and for other
		  purposes.
	
	
		1.Determination of absence of
			 Members from House for purposes of deductions from pay
			(a)Absence based on
			 missing votesSection 40 of
			 the Revised Statutes of the United States (2 U.S.C. 39) is amended—
				(1)by striking
			 or Delegate the first place it appears and inserting
			 (including a Delegate or Resident Commissioner to the
			 Congress);
				(2)by striking
			 or Delegate the second place it appears; and
				(3)by adding at the
			 end the following new sentence: For purposes of the previous sentence, a
			 Member shall be considered to be absent from the House on a day if the Member
			 does not cast a vote on any vote taken in the House (including any vote taken
			 in the Committee of the Whole House on the State of the Union) on that
			 day..
				(b)Criteria for
			 determining excusable absencesSection 40 of the Revised Statutes of the
			 United States (2 U.S.C. 39), as amended by subsection (a)(2), is amended by
			 striking unless such Member assigns as the reason for such absence the
			 sickness of himself or of some member of his family and inserting the
			 following: unless such Member submits a written notice to the Speaker
			 that the reason for such absence is the sickness of the Member or of some
			 member of the Member’s family.
			(c)Publication of
			 list of Members submitting requests for excusable absences and members subject
			 to deduction from paySection
			 40 of the Revised Statutes of the United States (2 U.S.C. 39) is
			 amended—
				(1)by striking
			 The Chief and inserting (a)
			 Deductions From
			 Pay.—The Chief; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Publication of
				List of MembersNot later
				than 5 days after the end of each month (excluding Saturdays, Sundays, and
				legal public holidays), the Chief Administrative Officer shall publish on the
				official public Internet site of the House of Representatives a list showing
				the following information:
							(1)Each Member whose
				pay was subject to deduction under subsection (a) for the month, together with
				(for each such Member)—
								(A)the amount of the
				Member’s pay which was deducted during the month and the aggregate amount of
				the Member’s pay which was deducted during the session of Congress involved;
				and
								(B)the number of days
				for which the Member’s pay was subject to deduction during the month and the
				aggregate number of days for which the Member’s pay was subject to deduction
				during the session of Congress involved.
								(2)Each Member who
				submitted a written notice to the Speaker under subsection (a) during the
				month, together with a copy of the
				notice.
							.
				(d)Effective
			 dateThe amendments made by this section shall take effect
			 January 1, 2013.
			
